        Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 1 of 16                               FILED
                                                                                            2019 Mar-20 PM 02:37
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

STARTLEY GENERAL                                }
CONTRACTORS, INC., et al.,                      }
                                                }
       Plaintiffs,                              }
                                                }    Case No.: 2:18-cv-00543-MHH
v.                                              }
                                                }
THE WATER WORKS BOARD OF                        }
THE CITY OF BIRMINGHAM, et                      }
al.,                                            }
                                                }
       Defendants.                              }


                                           ORDER

        The plaintiffs have asked the Court to reconsider its order dismissing their

federal claim under the False Claims Act and remanding their state law claims.

(Docs. 53, 54). Alternatively, the plaintiffs ask for permission to amend their

complaint to re-allege their claim under the FCA. (Doc. 54).1 For the reasons

discussed below, the Court conditionally grants the plaintiffs‟ motion as to their

request to amend their complaint.




1
 In their first amended complaint, the plaintiffs asserted two federal claims: a claim under the
Sarbanes-Oxley Act and a claim under the False Claims Act. (Doc. 42, Counts 21 and 22). The
Court dismissed both federal claims. The plaintiffs do not challenge the dismissal of their claim
under the Sarbanes-Oxley Act.
                                               1
       Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 2 of 16



 I.   STANDARD OF REVIEW

      “In the interests of finality and conservation of scarce judicial resources,

reconsideration of an order is an extraordinary remedy and is employed sparingly.”

Wallace v. Holder, 846 F. Supp. 2d 1245, 1248 (N.D. Ala. 2012). A motion to

reconsider “cannot be used to relitigate old matters, raise [new] argument or

present evidence that could have been raised prior to the entry of judgment.”

Hasanti v. Sec’y, Fla. Dep’t of Corr., 729 Fed. Appx. 912, 913 (11th Cir. 2018)

(quoting Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010)) (alterations in

original omitted). “The only grounds for granting” a motion to reconsider “„are

newly-discovered evidence or manifest errors of law or fact.‟” Arthur v. King, 500

F.3d 1335, 1343 (11th Cir. 2007) (quoting In re Kellogg, 197 F.3d 1116, 1119

(11th Cir. 1999)).

II.   BACKGROUND

      Plaintiffs Startley General Contractors, Inc. and Mandy Powrzanas allege

that the Birmingham Water Works Board used a “pay to play” strategy when

awarding contracts to contractors. (Doc. 42, pp. 1-3). In addition to asserting a

variety of state law claims against seven defendants, Startley and Ms. Powrzanas

allege that the defendants violated the False Claims Act. (Doc. 42, ¶¶ 249-54). In

support of their claim under the FCA, the plaintiffs assert that the “BWWB,

Underwood, S. Jones, Lowe, Newton, R. Jones and Jones Utility caused or ignored


                                        2
       Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 3 of 16



fraudulent billing, inflated prices for services rendered, using position for personal

gain, and receiving kickbacks (such as but not limited to: illegal overtime, false

billing, abuse of authority) in the „Pay to Play‟ scheme of the BWWB.” (Doc. 42,

¶ 249).     The plaintiffs also allege that the BWWB “is an Alabama public

corporation incorporated pursuant to Ala. Code §11-50-230” and that the BWWB

“receives part of its funding for projects under bonds from the federal-state

program the Drinking Water State Revolving Fund (“DWSRF”) loan fund.” (Doc.

42, ¶¶ 14, 15).

      The Drinking Water State Revolving Fund Loan Program is a federal

assistance program that helps states “achieve the health protection objectives” of

the federal Safe Drinking Water Act.          See “How the Drinking Water State

Revolving     Fund     Works,”     United      States   Environmental      Protection

Agency,,https://www.epa.gov/drinkingwatersrf/how-drinking-water-state-

revolving-fund-works#tab-1 (last visited March 18, 2019). Congress appropriates

funds for the Drinking Water State Revolving Fund, and the Environmental

Protection Agency administers the fund. “Each of the 50 states and Puerto Rico

operates its own DWSRF program.” Id. The EPA awards “capitalization grants”




                                          3
        Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 4 of 16



to each state for their “drinking water infrastructure needs.” States provide a

twenty-percent match of the capitalization grant. Id.2

       Pursuant to an Operating Agreement that the EPA made with the Alabama

Department of Environmental Management in 1998, ADEM manages and

disburses DWSRF funds that the state receives from the EPA. “DWSRF Intended

Use       Plan,”       http://adem.alabama.gov/programs/water/srfreports/2018DWS

RFIUP.pdf (last visited March 18, 2019) (explaining that the EPA “award[s]

capitalization grants to the States, which in turn administer the DWSRF program”).

“Alabama‟s DWSRF is designed to be a perpetual source of low cost financial

assistance for the construction of public water supply facilities needed to meet

compliance standards and public health requirements.” Id. Alabama‟s DWSRF

funds consist of the funds that ADEM receives from the EPA, direct loan

repayments and interest on those repayments, and state matching funds.                     Id.

ADEM‟s annual Intended Use Plan “describes how the State intends to use

available DWSRF program funds for the year to meet the objectives of the [Safe

Drinking Water Act] and further the goal of protecting public health.” Id.

       Each year, ADEM selects local drinking water projects that it will assist.

Eligible projects may receive from Alabama‟s DWSRF Fund “loans for up to 100

percent of allowable project costs for the construction of water treatment and

2
  None of this information appears in the plaintiffs‟ first amended complaint. The Court takes
judicial notice of this information from the EPA‟s website.
                                              4
        Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 5 of 16



distribution facilities.” Id. ADEM “may offer a range of options regarding the

term, interest rate and level of loan funding.” Id. A local treatment facility that

requests a loan from Alabama‟s DWSRF Fund must execute a financial agreement

with ADEM. Id.3 “An ability to repay must be substantiated along with meeting

other specified standards.”         http://www.adem.state.al.us/programs/water/srf.cnt

(last visited March 20, 2019). Municipalities benefit from these loans because a

revolving fund loan “offers a loan interest rate substantially lower than the

prevailing municipal bond rate available to „AAA‟ rated municipalities.” Id.

       Thus, if the BWWB receives a loan of DWSRF funds for a construction

project, it presumably does so pursuant to an agreement with ADEM, and BWWB

must repay DWSRF loans to ADEM. The funds that ADEM uses for the loans for

BWWB projects include funds appropriated by Congress to the DWSRF loan

program.     The plaintiffs contend that pursuant to a bribery scheme, BWWB

allowed Jones Utility “to invoice for work not done or equipment no used.” (Doc.

42, ¶ 21). By way of example, the plaintiffs assert that in January of 2015, “Jones

Utility was given a special project, Graymont Ave,” under a 2015 “On-Call

contract,” and “BWWB‟s engineer, Derrick Maye (“Maye”), conspired with R.

Jones to fraudulently invoice for the work and they would share the additional

monies over and above the actual amounts due. Maye stated the BWWB projected

3
  None of this information appears in the plaintiffs‟ first amended complaint. The Court takes
judicial notice of this information from ADEM‟s website.
                                              5
       Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 6 of 16



this project to cost more due to the rock in the area, making the rock excuse how

the fraud was camouflaged.” (Doc. 42, ¶¶ 31, 32, 38). In four other paragraphs of

their first amended complaint, the plaintiffs allege generally that the defendants

submitted fraudulent invoices. (Doc. 42, ¶¶ 52, 188, 194, 249). Significantly, in

their first amended complaint, the plaintiffs have not alleged that the BWWB

projects on which Jones Utility purportedly submitted false invoices were funded

with DWSRF loans from ADEM.

      The Court dismissed the plaintiffs‟ FCA claim because the plaintiffs have

not alleged a false claim that the defendants purportedly made to the United States

government.    (Doc. 52, p. 4).   The Court also determined that allowing the

plaintiffs to amend their complaint would be futile because the plaintiffs cannot

identify a false claim that the defendants allegedly submitted to the federal

government. (Doc. 53, p. 5).

      In their motion to reconsider, the plaintiffs assert that “Powrzanas having

worked for defendants Jones Utility and Richard Jones for approximately 20 years,

is an insider with firsthand knowledge of the fraudulent scheme between the

defendants of the BWWB and Jones Utility involving billing practices,

underbidding, bribery, kickbacks, and other fraudulent activities used to abuse and

waste government funds used by the BWWB.” (Doc. 54, p. 19). The plaintiffs

also submit that “Powrzanas has firsthand knowledge of how BWWB obtains


                                        6
        Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 7 of 16



government money through the State Revolving Fund and uses those funds to

finance its projects.”       (Doc. 54, p. 21).        Finally, the plaintiffs argue that

“Powrzanas can provide specific examples and instances in which Jones Utility

fraudulently billed the Birmingham Water Works (“BWWB”) and was paid with

funds from the various bonds that the BWWB has through the SRF (State

Revolving Fund) or the DWSRF (Drinking Water State Revolving Fund).” (Doc.

54, p. 24).      On this record, the Court considers the plaintiffs‟ motion for

reconsideration.

III.   DISCUSSION

       The plaintiffs allege that the “pay for play” scheme used by BWWB

members and Jones Utility to reward contracts violates the False Claims Act.

(Doc. 42, pp. 54-55).4 For more than 150 years, the FCA has been the federal

government‟s primary tool for combatting fraud perpetuated against it. 31 U.S.C.

§§ 3729-3733; see also S. Rep. No. 345, at 34 (1986) reprinted in 1986

U.S.C.C.A.N. 5266, 5399.          Congress enacted the statute in 1863 to address

“massive frauds” by government contractors during the Civil War. Universal

Health Servs., Inc. v. United States, 136 S. Ct. 1989, 1996 (2016).




4
   The plaintiffs have not explained whether they assert the their FCA claim under §
3729(a)(1)(A) or § 3729(a)(1)(B) or both. (See Doc. 42). Section 3729(a)(1)(A) concerns an
alleged presentation of a false claim to obtain federal funds, and § 3729(a)(1)(B) concerns the
alleged creation or use of a false record or statement concerning federal funds.
                                              7
       Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 8 of 16



      In 2009, Congress enacted the Fraud Enforcement and Recovery Act, which

amended and renumbered the FCA. Pub. L. No. 111-21, 123 Stat. 1617 (2009).

FERA provides that FCA liability attaches not only to claims presented directly to

the United States but also to claims presented to entities administering government

funds. 31 U.S.C. § 3729(a)(1)(B). Additionally, FERA redefines “obligation” as

“an established duty, whether or not fixed, arising from an express or implied

contractual, grantor-grantee, or licensor-licensee relationship, from a fee-based or

similar relationship, from statute or regulation, or from the retention of any

overpayment.” 31 U.S.C. § 3729(b)(3).

      In their motion to reconsider, the plaintiffs argue that under the FERA

amendments to the FCA, they may assert a colorable FCA claim without alleging

that the defendants submitted a false claim to the federal government.               The

plaintiffs are correct. But to allege an FCA claim based on alleged fraudulent

invoicing of the BWWB for BWWB projects, the plaintiffs, consistent with Rule

11, must identify BWWB projects funded with DWSRF loans for which Jones

Utility purportedly submitted fraudulent invoices or otherwise violated the FCA.

The allegations in the plaintiffs‟ first amended complaint fall short of the mark.

      In deciding whether to file a second amended complaint, the plaintiffs must

be mindful that “even if the relator is an insider who alleges awareness of general

billing practices, an accusation of „[u]nderlying improper practices alone [is]


                                          8
        Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 9 of 16



insufficient … absent allegations that a specific fraudulent claim was in fact

submitted to the government” or to an entity administering federal funds. Carrel v.

AIDS Healthcare Found., Inc., 898 F.3d 1267, 1275 (11th Cir. 2018) (quoting

Corsello v. Lincare, Inc., 428 F.3d 1008, 1013 (11th Cir. 2005)). The relator must

“allege the „who,‟ „what,‟ „where,‟ „when,‟ and „how‟ of fraudulent submissions.”

Corsello, 428 F.3d at 1014. The first amended complaint contains allegations

concerning two specific projects under the 2015 “On-Call” contract: Belleview

and Mt. Olive Rd. (See Doc. 42, ¶¶ 51, 58, 61). To be able to assert a potentially

viable FCA claim, at a minimum, consistent with Rules 8, 9, and 11, the plaintiffs

must plausibly and in good faith allege that the BWWB funded those specific

projects or the “On-Call” contract with a DWSRF loan or loans.5 Although the

plaintiffs do not have to identify the precise date or amount of every purported

fraudulent invoice to provide the defendants adequate notice of the alleged theory

of fraud, the plaintiffs must identify projects for which the BWWB received

DWSRF funds and tie those funds to the alleged fraudulent invoices.6 If the


5
  The plaintiffs attached to their motion to reconsider a “list of BWWB‟s current outstanding
bonds.” (Doc. 54, p. 24 (emphasis omitted); see also Doc. 54, p. 29 (listing four DWSRF-DL
bonds)). Again, it is not enough to allege that BWWB receives DWSRF funds for water
projects. The plaintiffs must allege that BWWB funded the projects for which Jones Utility
purportedly submitted improperly inflated invoices with DWSRF loan proceeds.
6
  The Court leaves for another day the question of whether the BWWB‟s obligation to repay
(with interest) to ADEM all of the money that the BWWB receives from Alabama‟s DWSRF
loan fund impacts the viability of an FCA claim. In other words, while there may be a fraudulent
use of federal funds for a period of time, there would not appear to be a fraudulent retention of
                                               9
        Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 10 of 16



plaintiffs can fulfill their obligations under Rules 8, 9, and 11, then the plaintiffs

may file a second amended complaint.7

       In considering whether to permit another amendment of the complaint in this

matter, the Court must determine whether an amendment would be futile. The

defendants moved to dismiss the plaintiffs‟ initial complaint because the plaintiffs

did not provide adequate pre-suit notice of their FCA claim to the United States,

and the plaintiffs did not file their complaint under seal. (Doc. 48, pp. 21-23). If

the defendants‟ arguments are well-taken, then a second amendment of the

complaint in this matter would be futile.

       Under the FCA, a qui tam relator must comply with statutory prerequisites.

31 U.S.C. § 3730(b). The FCA provides:



federal funds. If anyone is defrauded in this scenario, it may be BWWB customers who
ultimately foot the bill for BWWB construction projects.
7
  In support of their motion to reconsider, the plaintiffs state that they “were given a short
window of time to amend their first complaint.” (Doc. 54, p. 26). The plaintiffs omit the fact
that the Court initially expedited the proceedings in this matter because the plaintiffs requested a
temporary restraining order and a preliminary injunction. (See, e.g,. Doc. 9).

In addition, in support of their motion to reconsider, the plaintiffs argue that the Court erred
when it relied on U.S. ex rel. Clausen v. Lab Corp. of Am. (Doc. 54, pp. 5-8). While FERA has
altered the FCA, each element of an FCA claim still must meet the pleading standard in Rule
9(b). See Jallali v. Sun Healthcare Grp., 667 Fed. Appx. 745 (11th Cir. 2016) (relying on United
States ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1309 (11th Cir. 2002)). Post-
FERA, if a relator fails to allege with particularity that the defendant submitted false claims or
other false information to the government or to an entity administering government funds, then
dismissal of an FCA claim is proper. United States v. HPC Healthcare, Inc., 723 Fed. Appx.
783, 789 (11th Cir. 2018) (citing to Clausen), cert. denied sub nom U.S. ex rel. Chase v.
Chapters Health Sys., Inc., 139 S. Ct. 69 (2018). Clausen‟s “indicia of reliability” standard
remains binding precedent in the Eleventh Circuit Court of Appeals.
                                                10
          Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 11 of 16



          (b) Actions by Private persons – (1) A person may bring a civil
          action for a violation of section 3729 for the person and for the United
          States Government. The action shall be brought in the name of the
          Government. The action may be dismissed only if the court and the
          Attorney General give written consent to the dismissal and their
          reasons for consenting.

          (2) A copy of the complaint and written disclosure of substantially all
          material evidence and information the person possesses shall be
          served on the Government pursuant to Rule 4[i] of the Federal Rules
          of Civil Procedure. The complaint shall be filed in camera, shall
          remain under seal for at least 60 days, and shall not be served on the
          defendant until the court so orders. The Government may elect to
          intervene and proceed with the action within 60 days after it receives
          both the complaint and the material evidence and information.

31 U.S.C. § 3730(b)(1)-(2).8                 The notification requirement “allow[s] the

Government an adequate opportunity to fully evaluate the private enforcement suit

and determine both if that suit involves matters the Government is already


8
    Rule 4(i) of the Federal Rules of Civil Procedure provides:

(i) Serving the United States and Its Agencies, Corporations, Officers, or Employees.

      (1) United States. To serve the United States, a party must:

          (A)(i) deliver a copy of the summons and of the complaint to the United States
          attorney for the district where the action is brought—or to an assistant United
          States attorney or clerical employee whom the United States attorney designates
          in a writing filed with the court clerk—or

             (ii) send a copy of each by registered or certified mail to the civil-process
             clerk at the United States attorney‟s office;

          (B) send a copy of each by registered or certified mail to the Attorney General of
          the United States at Washington, D.C.; and

          (C) if the action challenges an order of a nonparty agency or officer of the United
          States, send a copy of each by registered or certified mail to the agency or officer.

                                                   11
       Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 12 of 16



investigating and whether it is in the Government‟s interest to intervene and take

over the action.” United States ex rel. Pilon v. Martin Marietta Corp., 60 F.3d

995, 998-99 (2d Cir. 1995) (quoting S. Rep. No. 345, 99th Cong., 2d Sess. 23-24,

reprinted in 1986 U.S.C.C.A.N. 5266, 5289). “A secondary objective was to

prevent defendants from having to answer complaints without knowing whether

the government or relators would pursue the litigation.” Pilon, 60 F.3d at 999.

      If the government declines to intervene pursuant to 31 U.S.C. § 3730(b) and

the district court unseals the qui tam case, then 31 U.S.C. § 3730(c)(3) governs

subsequent proceedings. That statute provides:

      If the Government elects not to proceed with the action, the person
      who initiated the action shall have the right to conduct the action. If
      the Government so requests, it shall be served with copies of all
      pleadings filed in the action and shall be supplied with copies of all
      deposition transcripts (at the Government‟s expense). When a person
      proceeds with the action, the court, without limiting the status and
      rights of the person initiating the action, may nevertheless permit the
      Government to intervene at a later date upon a showing of good cause.

31 U.S.C. § 3730(c)(3).

      The plaintiffs did not comply with 31 U.S.C. § 3730(b). The plaintiffs filed

this action in the Circuit Court of Jefferson County, Alabama. (Doc. 1-1, p. 3).

The plaintiffs did not bring their FCA claim in the name of the United States

government, and the plaintiffs did not file their complaint in camera. (Doc. 1-1).

The plaintiffs allege that they “fulfilled their procedural obligations by stating their

complaints and giving written disclosures to Deen Abbott of the Federal Bureau of
                                          12
       Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 13 of 16



Investigation on February 2, 2017 and to the upper management of the BWWB

requesting an investigation and corrective action.” (Doc. 42, p. 55, ¶ 250).

      In State Farm Fire and Cas. Co. v. U.S. ex rel. Rigsby, the United States

Supreme Court held that a district court does not have to dismiss an FCA action

when a plaintiff violates § 3730(b)(2). 137 S. Ct. 436, 442-43 (2016). In Rigsby,

the plaintiffs‟ attorney and plaintiffs themselves disclosed the complaint‟s

existence to the media and others while the complaint was under seal. 137 S. Ct. at

441. The Supreme Court explained that mandatory dismissal of an FCA claim

following a seal violation would not further the purpose of § 3730(b)(2), which is

to encourage private enforcement suits while allowing the Government to protect

its interests in pending federal criminal investigations. Rigsby, 137 S. Ct. at 443

(citing S. Rep. No. 99-345, pp. 23-24 (1986)). The Supreme Court stated that

“even if every seal violation does not mandate dismissal, that sanction remains a

possible form of relief.” Rigsby, 137 S. Ct. at 444.

      The Supreme Court noted that three factors “appear to be appropriate” when

a court must decide whether to dismiss an FCA claim for a seal violation: (1) harm

to the Government, (2) severity of the violations, and (3) evidence of bad faith on

the part of the individual who violated § 3730(b). Rigsby, 137 S. Ct. at 441-42; see

also United States ex rel. Lujan v. Hughes Aircraft Co., 67 F.3d 242, 245-47 (9th

Cir. 1995).


                                         13
       Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 14 of 16



      Here, the Court has little information regarding the potential harm to the

Government. The plaintiffs contend that they “stat[ed] their complaints and g[ave]

written disclosures” to an FBI agent in 2017. (Doc. 42, p. 55, ¶ 250). The Court

does not know and cannot learn how the FBI agent responded to the plaintiffs‟

allegations; FBI investigations are confidential.        The defendants have not

submitted evidence that suggests that the United States has been harmed by the

plaintiffs‟ violation of § 3730(b). Without information from the Government, the

Court may not speculate about whether the plaintiffs‟ failure has undermined the

primary purpose of the seal requirement.

      The second factor the district court must consider, the severity of the

violation, weighs in favor of dismissal. As noted above, the plaintiffs did not file

their complaint in camera and did not serve their complaint on the Government

accompanied by a written disclosure of information. Cf. Meyn v. Citywide Mortg.

Assocs., Inc., No. 16-2492-CM, 2016 WL 7336415, at *1 (D. Kan. Dec. 19, 2016)

(dismissing the plaintiff‟s claim for failure to comply with all of § 3730(b)‟s

statutory requirements). Therefore, the plaintiffs‟ violations are significant.

      But the Court does not find that the violations were intentional.           The

plaintiffs‟ multiple pleading deficiencies in this matter seem to stem from a lack of

familiarity with the FCA as opposed to a willful disregard of the statute‟s

provisions. Thus, the Court does not find that the plaintiffs acted willfully or in


                                           14
       Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 15 of 16



bad faith. Plaintiffs‟ counsel filed this action in state court and seems to have

believed that his notification to the FBI was sufficient.        Plaintiffs‟ counsel

explained: “And look at the plain language of the act which says the information

shall be served on the government, and so it doesn‟t necessarily say it has to be the

Department of Justice….” (Doc. 52, p. 6). At this point, the Court is not inclined

to find that his oversight was willful.

      The Court also considers the fact that the fraudulent conduct alleged, if

proven and if adequate to support an FCA claim, would represent a significant

abuse of federal funding. The absence of pre-suit notice should not preclude the

United States from participating in an investigation of the potential misuse of

federal funds at this early stage of the litigation if the United States wishes to do

so. Therefore, if the plaintiffs decide to amend their complaint to re-allege their

FCA claim, then the plaintiffs must serve their second amended complaint on the

United States.

IV.   CONCLUSION

      For the reasons discussed above, the Court conditionally grants the

plaintiffs‟ motion to reconsider. If the plaintiffs can comply with Rules 8, 9, and

11, they may amend their complaint. On or before April 3, 2019, the plaintiffs

must either file and serve their second amended complaint or they must file a




                                          15
       Case 2:18-cv-00543-MHH Document 55 Filed 03/20/19 Page 16 of 16



notice withdrawing their motion to reconsider so that they may proceed with their

state law claims in state court.

      DONE and ORDERED this March 20, 2019.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                       16
